Case 21-10745-JKS   Doc 5-1   Filed 04/25/21   Page 1 of 2




     EXHIBIT A
   Corporate Organizational Chart
                   Case 21-10745-JKS           Doc 5-1   Filed 04/25/21   Page 2 of 2




                                      SECURE HOME HOLDINGS LLC




                                           MY ALARM CENTER, LLC




                                    ACA SECURITY SYSTEMS GP, LLC




 ACA SECURITY SYSTEMS LP                                                   HAWK CREATION, LLC




                   Notes and Legend

Ownership is 100% unless otherwise noted

ACA Security Systems LP

ACA Security Systems GP, LLC owns 1%
My Alarm Center, LLC owns 99%

                          LLC


                          LP
